DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on October 16, 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2-4:  There is a lack of antecedent basis for “The drone apparatus” in the preamble of claims 2-4 as claim 1 is directed to “A drone transfer apparatus”. 

Regarding claim 2:  The preamble of claim 1 recites “A drone transfer apparatus” with the drone recited merely as an intended use.  However, the body of the claim 2 contains positive recitation of the drone.  Consequently, it cannot be determined whether Applicant intends to claim the subcombination of the drone transfer apparatus or the drone transfer apparatus in combination with the drone.
In formulating an evaluation on the merits, the Examiner is considering that the claims are drawn to the combination and the claims will be rejected accordingly.  If the applicant indicates by amendment that the combination claim is the intention, the language in the permeable should be made consistent with the language of the body of the claims.  If the intent is to claim the subcombination, then the body of the claim must be amended to remove positive recitation of the combination.  Applicant’s intentions in the regard must be clearly established by the claim language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemeison (US 5,570,992).

Lemeison discloses a drone transfer apparatus 10 (It is noted that without the recitation of further details or use of the “drone”, the term “drone” is overly broad and can be interpreted as any object that is used with selector unit.) comprising: 
a selector unit comprising: 
a processor 8:21-30, 
a selector arm 18/40, and 
a selector arm window 11S that defines a path for movement of the selector arm, 
wherein the processor is configured to activate the selector arm to engage and electrically communicate with a drone W; 8:59-9:19, 10:51-58; it is noted that “engage” does not require that the selector arm pick up or move the drone.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferrari et al. (US 2004/0162201, Ferrari).

Regarding claim 1:  Ferrari discloses a drone transfer apparatus 1 (It is noted that without the recitation of further details or use of the “drone”, the term “drone” is overly broad and can be interpreted as any object that is used with selector unit.) comprising: 

a processor [0075], 
a selector arm 18, and 
a selector arm window 18a that defines a path for movement of the selector arm, 
wherein the processor is configured to activate the selector arm to engage and electrically communicate with a drone 9 – [0075].

Regarding claim 3:  Wherein the selector arm is configured to move the drone from a magazine 12 to a drone transfer unit 23, 24.

Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alves et al. (US 2006/0054326).

Regarding claim 7:  Alves discloses a drone transfer apparatus Fig 1 (It is noted that without the recitation of further details or use of the “drone”, the term “drone” is overly broad and can be interpreted as any object that is used with selector unit.) comprising:
a mobile platform 10;
a drone magazine 14 positioned on the mobile platform Fig 2;
a plurality of drones S positioned in the drone magazine; and
100/102 secured to the mobile platform, the drone transfer unit comprising a ramp 100/102 for receiving and moving a selected drone of the plurality of drones from the mobile platform to a wellbore Fig 1, [0056], [0057].

Regarding claim 12:  The drone transfer apparatus further comprising a selector unit 48/50, wherein the selector unit selects the selected drone and transfers the selected drone from the magazine to the drone transfer unit Fig 3, 4, [0053].

Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hebebrand et al. (US 2017/0044875, Heb).

Regarding claim 14:  Heb discloses a drone transfer apparatus Fig 1, Fig 5B (It is noted that without the recitation of further details or use of the “drone”, the term “drone” is overly broad and can be interpreted as any object that is used with selector unit.) comprising: 
a rotating platform 532 (104/104’); 
a drone magazine 534 positioned on the rotating platform Fig 5B; 
a plurality of drones 200, 240, 270 positioned in the drone magazine Fig 5B; and 
a drone transfer unit 106 – Fig 1 adjacent to the rotating platform Fig 1, 
wherein rotation of the rotating platform aligns a selected drone of the plurality of drones with the drone transfer unit [0111], [0112].

Regarding claim 15:  Wherein the rotating platform comprises a magazine rail 536, wherein the drone magazine is secured to the magazine rail Fig 5B.

Regarding claim 16:  Wherein the drone transfer unit comprises: 
a platform receiver 174, wherein the platform receiver comprises: 
a lower receiving section A (see reproduction of Figure 6D below); and 
an upper receiving section A (see reproduction of Figure 6D below) disposed above the lower receiving section, 
wherein the rotation of the rotating platform aligns the selected drone with the lower receiving section [0111], [0112], [0120]-[0122]. 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (A)]
    PNG
    media_image1.png
    218
    211
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves in view of Hokanson (US 2015/020954, Hok) and Garber (US 2015/0167410).

Alves discloses all of the limitations of the above claim(s) except for the mobile platform comprising a plurality of platform rails to slidably receive and secure the magazine to the platform and a flatbed of a semi-truck.
Hok discloses a magazine 100 that is located on a mobile platform flatbed truck 702 — Fig 7.  Hok further discloses that the magazine is “detachably” affixed to the mobile platform [0067], [0068].
Garber disclose using a mobile platform similar to Hok. The flatbed 90 of Garber is further disclosed as having a conveyor rail system for sliding the components of the rig onto and off of the flatbed [0036]. This rail system detachably affixes the components to the flatbed.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Alves so that the mobile platform was a flatbed truck with a rail system for sliding the magazine onto and off of the bed as taught by Hok and Garber in order to have been able to provide the magazine at remote areas where the drilling rig is located [0035].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,844,684. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 are merely broader recitations of claims 1 and 5 of U.S. Patent No. 10,844,684.

Allowable Subject Matter
Claims 8, 9, 13, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, the nonstatutory double patenting rejection thereof was overcome via amendment or Terminal Disclaimer, and rewritten to include all of the limitations of the base claim and any intervening claims.

Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, the 

Claims 5 and 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the nonstatutory double patenting rejection of claim 1 was overcome via amendment or Terminal Disclaimer.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2:  The prior art of record fails to disclose or suggest that the selector arm further comprises an electrical contact and the drone comprises a complimentary electrical contact, wherein the selector arm and the drone are configured for electrical communication, via the electrical contact of the selector arm and the complimentary electrical contact of the drone, when the selector arm is engaged with the drone as recited in the claimed combination.

Regarding claim 4:  The prior art of record fails to disclose or suggest that the drone transfer unit comprises a ramp for receiving and moving the drone from the selector unit to a wellbore as recited in the claimed combination.

Regarding claim 5:  Claim 4 is considered allowable due to its dependence on claim 4.

Regarding claim 6:  The prior art of record fails to disclose or suggest that the selector arm comprises an engagement element comprising a frame including a plurality of spaced apart arms configured for holding a drone between each arm of the spaced-apart arms; and a signal connector connected to the frame as recited in the claimed combination.

Regarding claim 8: The prior art of record fails to disclose or suggest that the drone transfer unit further comprises a conveyor secured to the ramp with a sled positioned on the conveyor, wherein the sled engages the selected drone and moves the selected drone from the mobile platform to the wellbore as recited in the claimed combination.

Regarding claim 9:  Claim 9 is considered allowable due to its dependence on claim 8.

Regarding claim 13:  The prior art of record fails to disclose or suggest that the selector unit comprises a selector arm window that defines a path for movement of the selector arm as recited in the claimed combination.

Regarding claim 17:  The prior art of record fails to disclose or suggest that the selected drone is transported from the lower receiving section to the upper receiving section, a condition in the lower receiving section is different from a condition in the 

Regarding claim 18:  The prior art of record fails to disclose or suggest a drone conveyance extending between the platform receiver and a wellhead receiver as recited in the claimed combination.

Regarding claims 19 and 20:  These claims are considered allowable due to their dependence on claim 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
3/26/2022